Case 4:18-cv-00247-ALM Document 173 Filed 06/04/20 Page 1 of 8 PageID #: 3965



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

JASON LEE VAN DYKE                                     §
                                                       §
v.                                                     §                 CASE NO. 4:18-CV-00247
                                                       §
THOMAS RETZLAFF, et. al.                               §


                       PAUL JOHNSON’S MOTION TO QUASH SUBPOENA

TO THE HONORABLE JUDGE OF SAID COURT:

            COMES NOW PAUL JOHNSON, Movant, pursuant to Federal Rule of Civil Procedure

45 along with the Court’s inherent power to govern the conduct of parties appearing before it,

and files his MOTION TO QUASH SUBPOENA and would respectfully show as follows:



                                            I.
        Introduction And SUBPOENA for Criminal District Attorney of Denton County Paul
                                         Johnson

           This case, as the Court has already noted, is fueled by an intense dislike between Jason

Van Dyke and Thomas Retzlaff. 1 One of the many facets of this long and volatile feud is the

ongoing criminal matter(s) involving Van Dyke. The criminal component has also spawned

additional litigation by Van Dyke against Oak Point Police Chief Shackleford, which is also

pending in the Eastern District. 2          Likewise, it has resulted in various Public Information Act

requests - - from both Van Dyke and Retzlaff - - to the Denton County Criminal District


1
 See, MEMORANDUM OPINION AND ORDER [Dkt. 151], p. 1 (“It is clear that the parties have a contentious history,
which purportedly includes threats made by Plaintiff against Defendant. In particular, Defendant asserts that Plaintiff
made death threats to Defendant and created a plan to assassinate him.”) and also MEMORANDUM OPINION AND
ORDER [Dkt. 125], p. 3 (“The Court acknowledges that the parties here despise each other.”).

2
    See, Jason Lee Van Dyke v. Mike Shackleford, Cause No. 4:19-CV-00786

PAUL JOHNSON’S MOTION TO QUASH SUBPOENA, FOR PROTECTIVE ORDER,
OR ALTERNATIVELY, REQUEST FOR IN CAMERA INSPECTION
Case 4:18-cv-00247-ALM Document 173 Filed 06/04/20 Page 2 of 8 PageID #: 3966



Attorney’s Office.

           Plaintiff Van Dyke (pro se) has now requested Clerk of Court, to issue and has issued, a

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF

PREMISES IN A CIVIL ACTION (hereinafter “SUBPOENA”)[Dkt. 148-1, Dkt. 152, and also attached

hereto as Exhibit 1] which commands Denton County Criminal District Attorney Paul Johnson to

produce at Plaintiff’s at designation of Place in Decatur, Texas :

           All communications between [P]aul Johnson and Thomas Christopher Retzlaff
           a/k/a Thomas C. Retzlaff, Tom C. Retzlaff, Tom Retzlaff, or Dean Anderson
           (“Retzlaff”) between March 1, 2018 and the date of service of this request.

           All communications between [P]aul Johnson and any person representing or
           purporting to represent Retzlaff, including any of his attorneys, between March 1,
           2018 and the date of service of this subpoena.

           All communications between [P]aul Johnson and Isaac Lee Marquardt a/k/a Isaac
           Marquardt (“Marquardt”) between September 1, 2018 and the date of service of
           this subpoena.

           All communications between [P]aul Johnson and Deborah Armintor a/k/a Deb
           Armintor relating to Jason Lee Van Dyke a/k/a Jason L. Van Dyke or Jason Van
           Dyke (“Van Dyke”) between November 1, 2018 and the date of service of this
           subpoena.

           Any and all warrants relating or pertaining to Van Dyke between September 1,
           2018 and the date of this subpoena, together with any affidavits or materials
           submitted in support of such warrants. The scope of this requests includes, but is
           not limited to, materials relating to warrants that were subsequently rescinded or
           recalled.

           Some of the aforementioned requested record are the same records which Mr. Van Dyke

previously requested from Denton County Criminal District Attorney’s Office through a Public

Information Act request submitted October 18, 2019, and which were subject of a request for a

determination by the Texas Attorney General’s Office. 3 As relayed to the Texas Attorney


3
    A copy of Mr. Van Dyke’s Public Information Act Request and the DA’s request for an Attorney General
PAUL JOHNSON’S MOTION TO QUASH SUBPOENA, FOR PROTECTIVE ORDER,
OR ALTERNATIVELY, REQUEST FOR IN CAMERA INSPECTION
Case 4:18-cv-00247-ALM Document 173 Filed 06/04/20 Page 3 of 8 PageID #: 3967



General and discussed below, the Denton County Criminal District Attorney’s Office criminal

matter(s) involving Jason Van Dyke are not fully closed nor has statute of limitations expired for

some possible criminal offenses. In other words, the current criminal matter is still pending

litigation. Although not at liberty to discuss details of the criminal matter(s), Denton County

District Attorney’s Office considers its investigation of Jason Van Dyke to be ongoing and still

open. 4 The records sought by Van Dyke (pro se) relate to pending litigation. 5

           The SUBPOENA should be quashed because it (1) requires disclosure of a privileged or

protected matter, more specifically, information which is protected by pending litigation and the

law enforcement privilege. Whereby, Texas Attorney General’s Office issued Opinion OR2020-

01316 to withhold under pending litigation.

                                                    II.
                                           Argument and Authority

           Under Federal Rule of Civil Procedure 45(d)(3)(A), a court is required to quash or modify

a subpoena that: (1) fails to allow a reasonable time for compliance; (2) requires a person to

comply beyond the geographical limits specified in 45(c); (3) requires disclosure of a privileged

or protected matter; or (4) subjects a person to undue burden. See also Wiwa v. Royal Dutch

Petroleum Co., 392 F.3d 812, 817-18 (5th Cir. 2004); Diamond Consortium Inc. v. Manookian,

2017 U.S. Dist. LEXIS 24355, 2017 WL 699052, at *3 (E.D. Tex. Feb. 22, 2017).

           While more aptly applied to sanctions, the Supreme Court has recognized that courts have

an inherent power to impose sanctions for bad faith conduct where the conduct at issue is not

covered by a specific sanctioning provision. Chambers v. NASCO, Inc., 501 U.S. 32, 47 (1991).

determination and AG Opinion OR2020-01316 are attached as Exhibit No. 2.

4
    See, ASSISTANT DISTRICT ATTORNEY KRISTEN KIDD, attached as Exhibit No. 3.

5
    Id.

PAUL JOHNSON’S MOTION TO QUASH SUBPOENA, FOR PROTECTIVE ORDER,
OR ALTERNATIVELY, REQUEST FOR IN CAMERA INSPECTION
Case 4:18-cv-00247-ALM Document 173 Filed 06/04/20 Page 4 of 8 PageID #: 3968



“The court’s power to enter such orders flows not only from various statutes and rules relating to

sanctions, but the inherent power of the court to protect its jurisdiction and judgments and to

control its docket.” Farguson v. MBank Houston, N.A., 808 F.2d 358, 360 (5th Cir. 1986). This

Court’s inherent power to govern the conduct of litigants appearing before it thus authorizes it

take whatever action it deems necessary and appropriate with respect to the SUBPOENA.



               A. Subpoena should be quashed because it invades the law enforcement
                  privilege, pending litigations and is privileged information

           The Subpoena should be quashed because it invades the law enforcement privilege,

including but not limited to, communications (emails) that are privileged information and the

criminal matter is still pending litigation.



                           1.      Status of Criminal Matters involving Van Dyke

           On February 26, 2019, Jason Van Dyke plead no contest to the Class B Misdemeanor of

False Report To A Police Officer in the criminal case styled State of Texas v. Jason Van Dyke,

Cause No. CR-2018-07544-E in Denton County Criminal Court at Law No. 5. 7 However, he is

seeking to have this plea set aside. Specifically, on September 13, 2019, he filed PETITION FOR

WRIT OF HABEAS CORPUS in the Cause No. CR-2018-07544-E-WHC-1. 8 His WRIT was denied

on February 11, 2020, and Van Dyke appealed to the Fort Worth Court of Appeals on February

18, 2020. 9 Such criminal case is thus considered pending, open and active.


7
    A copy of the PLEA AGREEMENT & JUDGMENT is attached as Exhibit No. 4

8
 A copy of on the online REGISTER OF ACTIONS for Cause No. CR-2018-07544-E-WHC-1 is attached as Exhibit No.
5.

9
    Id.

PAUL JOHNSON’S MOTION TO QUASH SUBPOENA, FOR PROTECTIVE ORDER,
OR ALTERNATIVELY, REQUEST FOR IN CAMERA INSPECTION
Case 4:18-cv-00247-ALM Document 173 Filed 06/04/20 Page 5 of 8 PageID #: 3969



           Further, on September 26, 2019, a Collin County Grand Jury issued a “No-Bill” for the

Class B Misdemeanor offense of                  “Harassment” which was investigated by Plano Police

Department against Van Dyke.10 However, the statute of limitations for “Harassment” is two

years [see, TEXAS CODE OF CRIMINAL PROCEDURE, Art. 12.02] and it has not yet expired.11

           In addition, Oak Point Police Department Case No. CO1901101 involving Jason Van

Dyke for the felony offense of Obstruction or Retaliation [Texas Penal Code Chapter 36.06]

remains open. Specifically, a WARRANT OF ARREST was issued for Jason Van Dyke on January

11, 2019, and he was arrested that same day.12 A SEARCH WARRANT was issued on January 15,

2019, which resulted in the seizure of certain property from Van Dyke’s home.13 Another

SEARCH WARRANT was issued on January 24, 2019, which resulted in the seizure of additional

property.14 Although not at liberty to discuss the details of the felony investigation involving

Jason Van Dyke, the Oak Point Police Department considers the criminal matters related to Jason

Van Dyke to be ongoing and open as their investigation is not fully closed nor has the statute of

limitations expired [see, generally, TEXAS CODE                 OF   CRIMINAL PROCEDURE, Art. 12.01 and

12.02]. The items requested by the SUBPOENA are items seized as part of the search warrants

issued in this open felony investigation.

           Finally, Thomas Retzlaff recently filed Application for Protective Order-Dom Violence

involving Jason Van Dyke. Whereby, Protective Order Hearing is scheduled for June 29, 2020


10
 A copy of the Collin County REPORTABLE ACTIONS OF THE GRAND JURY SEPTEMBER 29, 2019, is attached as
Exhibit No. 6, p. 6.

11
     The threatening emails underlying this matter were alleged to have been sent on December 12, 2018.

12
     See, ARREST WARRANT and OFFICER’S RETURN dated January 11, 2019, attached as Exhibit No. 7.

13
     See, SEARCH WARRANT and RETURN AND INVENTORY dated January 15, 2019, attached as Exhibit No. 8.

14
  See, SEARCH WARRANT and RETURN AND INVENTORY dated January 24,            2019 attached as Exhibit No. 9.
PAUL JOHNSON’S MOTION TO QUASH SUBPOENA, FOR PROTECTIVE ORDER,
OR ALTERNATIVELY, REQUEST FOR IN CAMERA INSPECTION
Case 4:18-cv-00247-ALM Document 173 Filed 06/04/20 Page 6 of 8 PageID #: 3970



(Exhibit 10).

                       2.      Law Enforcement Privilege and application to instant
                               SUBPOENA

       The law enforcement privilege is a "qualified privilege protecting investigative files in an

ongoing criminal investigation." See In re DHS, 459 F.3d 565, 569 (5th Cir. 2006)(internal

citations omitted); Fed. Trade Comm'n v. Liberty Supply Co., No. 4:15-cv-829, 2016 U.S. Dist.

LEXIS 107784, 2016 WL 4272706, at *15 (E.D. Tex. Aug. 15, 2016). To determine whether the

law enforcement privilege applies to a document, courts must balance "the government's interest

in confidentiality against the litigant's need for the documents." In re DHS, id. at 570. Courts

should consider the following ten factors when weighing the two interests:

       (1) The extent to which disclosure will thwart governmental processes by
       discouraging citizens from giving the government information; (2) the impact
       upon persons who have given information of having their identities disclosed; (3)
       the degree to which governmental self-evaluation and consequent program
       improvement will be chilled by disclosure; (4) whether the information sought is
       factual data or evaluative summary; (5) whether the party seeking discovery is an
       actual or potential defendant in any criminal proceeding either pending or
       reasonably likely to follow from the incident in question; (6) whether the police
       investigation has been completed; (7) whether any interdepartmental disciplinary
       proceedings have arisen or may arise from the investigation; (8) whether the
       plaintiffs suit is non-frivolous and brought in good faith; (9) whether the
       information sought is available through other discovery or from other sources; (
       10) the importance of the information sought to the plaintiffs case.

In re DHS, id. at 570. (instructing. district courts to consider the "Frankenhauser factors"

developed in Frankenhauser v. Rizzo, 59 F.R.D 339, 344 (E.D. Pa. Mar. 13, 1973)).

       Here, applying the pertinent factors and following the directives of the Fifth Circuit and

rulings from this Court, the law enforcement privilege precludes release of the requested records

at this juncture. As detailed above, Van Dyke’s criminal matters are still active and ongoing and

the records requested by the SUBPOENA are directly related to such criminal matters and include

communications (emails) between law enforcement, and prosecutors within the Denton County
PAUL JOHNSON’S MOTION TO QUASH SUBPOENA, FOR PROTECTIVE ORDER,
OR ALTERNATIVELY, REQUEST FOR IN CAMERA INSPECTION
Case 4:18-cv-00247-ALM Document 173 Filed 06/04/20 Page 7 of 8 PageID #: 3971



Criminal District Attorney’s Office containing mental impressions, open and frank discussion

and trial strategy (privileged information).



                                               III.
                                         Prayer For Relief

        WHEREFORE, PREMISES CONSIDERED, CRIMINAL DISTRICT ATTORNEY

OF DENTON COUNTY PAUL JOHNSON, prays that the Court grant his MOTION TO QUASH

SUBPOENA and he have such other relief, at law or in equity, to which he may show himself

entitled.




PAUL JOHNSON’S MOTION TO QUASH SUBPOENA, FOR PROTECTIVE ORDER,
OR ALTERNATIVELY, REQUEST FOR IN CAMERA INSPECTION
Case 4:18-cv-00247-ALM Document 173 Filed 06/04/20 Page 8 of 8 PageID #: 3972



                                              Respectfully submitted,

                                       By:    /s/ Antony Paul
                                              ANTHONY PAUL
                                              State Bar No. 00797223
                                              ASSISTANT DISTRICT ATTORNEY
                                              DENTON COUNTY CRIMINAL DISTRICT
                                              ATTORNEY’S OFFICE CIVIL DIVISION
                                              1450 E. McKinney St., Suite 3100
                                              Denton, Texas 76209
                                              940/349-2600 (office)
                                              940/349-2601 (fax)

                                              ATTORNEY FOR MOVANT
                                              PAUL JOHNSON


                                 CERTIFICATE OF SERVICE

I hereby certify that on June 4, 2020, I conferred with the Jason Van Dyke (pro se), about the
SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF
PREMISES IN A CIVIL ACTION and the many concerns which Denton County Criminal District
Attorney’s Office had about the release and public disclosure of the requested information. We
fully discussed all the matters set forth in this MOTION, and after substantial discussion, no
agreement could be reached. It is therefore presented to the Court for determination.

                                              /s/ Anthony Paul
                                              ANTHONY PAUL




                                 CERTIFICATE OF SERVICE

I hereby certify that on June 4, 2020, I electronically filed the foregoing document with the clerk
of the Court for the Eastern District, using the electronic case filing system of the Court. The
electronic case filing system sent a “Notice of Electronic Filing” to the following party of record
who has consented in writing to accept this Notice as service of this document by electronic
means: Jason Van Dyke, Jeffrey Dorrell, Anthony Laporte, Kent Hanszen.

                                              /s/ Anthony Paul
                                              ANTHONY PAUL




 PAUL JOHNSON’S MOTION TO QUASH SUBPOENA, FOR PROTECTIVE ORDER,
OR ALTERNATIVELY, REQUEST FOR IN CAMERA INSPECTION
